HUMPHREY, District Judge.
This is a suit on six railroad aid bonds issued by the county of Pulaski in 1872, and accompanying coupons. Certain of the coupons in question were declared upon in a former suit in this court, entitled Post v. Pulaski Co., 47 Fed. 282, and the coupons and the bonds from which they were cut, including the bonds in question, were declared void. This judgment was affirmed on writ of error (see 1 C. C. A. 405, 49 Fed. 628), and the plaintiff in this case, holding by, through, or under the plaintiff in the Post Case, cannot recover, as the matter is res judicata, and the former judgment is binding on the plaintiff here, the only way the plaintiff could relieve himself from this doctrine of res judicata would be by showing that he purchased the bonds and coupons for value, in good faith, without knowledge of the former judgment, and before the maturity thereof. There is no such evidence in the-case. I am of opinion that upon the law and the evidence in this case the plaintiff cannot recover. The issues are found for the defendant. Judgment against the plaintiff for costs.